      Case 3:20-cv-05228-MAS-ZNQ Document 46 Filed 09/17/20 Page 1 of 1 PageID: 392




                                                  State of New Jersey
PHILIP D. MURPHY                               OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                                 DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                       DIVISION OF LAW
SHEILA Y. OLIVER                                          25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                              P.O. Box 112                                                Director
                                                      TRENTON, NJ 08625-0112

                                                   deborah.hay@law.njoag.gov
                                                       NJ Bar ID: 020522011

                                                     September 17, 2020

       Via ECF only
       Honorable Michael A. Shipp, U.S.D.J.
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street Room 2020
       Trenton, NJ 08608

                  Re:    New Jersey Second Amendment Society, et al. v. Murphy, et al.
                         Docket No. 3:20-cv-05228

       Dear Judge Shipp:

              This Office represents State Defendants in this matter. State Defendants are writing to
       inform the Court that Plaintiffs and State Defendants have reached a settlement agreement. As
       settlement paperwork is being processed at this time, State Defendants do not intend to file an
       Answer tomorrow.

                  Thank you for your continued courtesies in this matter.

                                                             Sincerely,
                                                             GURBIR S. GREWAL
                                                             ATTORNEY GENERAL OF NEW JERSEY


                                                    By:      /s/ Deborah A. Hay_____________________
                                                             Deborah A. Hay, Deputy Attorney General


                  cc. Thomas J. Cafferty, Esq. (via ECF)
                      Albert J. Rescinio, Esq. (via ECF)




                               HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3106 • FAX: (609) 777-3607
                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
